Title: From Thomas Jefferson to Albert Gallatin, 7 June 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
                     
            June 7. 1803. 
          
          The bearer hereof is mr Mansfield, to be appointed Surveyor vice Putnam. he is come to get whatever information you think necessary to have communicated to him for the proper discharge of his duties. he is informed that when the other duties of his office will admit, he is to make a survey of the Missisipi, & to fix certain geographical points such as the South end of Lake Michigan, the West end of Lake Superior &c he will remain here to read & examine whatever you think proper for him. affectionate salutations.
        